             Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

                                            GRAND JURY B-18-1

UNITED STATES OF AMERICA                                     CRIMINAL NO. 3:19cr65(VLB)

                 V.                                          VIOLATIONS:
                                                             21 U.S.C. §§ 841(a)(l), 84l(b)(l)(A),
KAREEM SWINTON, a.k.a. "K,"                                  841(b)(l)(B), 841(b)(l)(C), and 846
ROBERT GRANT HALL, a.k.a. "Chevy,"                           (Conspiracy to Distribute and to Possess
SHAKERIA NEALY, a.k.a. "Sis,"                                with Intent to Distribute Heroin, Cocaine
CLIVENS PIERRE, and                                          and Cocaine Base)
ANDRE SMITH, a.k.a. "Dre,"
                                                             21 U.S.C. § 843(b)(Use of a Telephone to
                                                             Facilitate a Drug Trafficking Felony)

                                                             21 U.S.C. § 853 (Criminal Forfeiture)


                                       SUPERSEDING INDICTMENT

            The Grand Jury charges:

                                                 COUNT ONE
                      (Conspiracy to Distribute, and to Possess With Intent to Distribute,
                                     Heroin, Cocaine and Cocaine Base)

            1.        From in or about April 2018 through on or about February 20, 2019, the exact dates

  being unknown to the Grand Jury, in the District of Connecticut and elsewhere, defendants

  KAREEM SWINTON, a.k.a. "K," ROBERT GRANT HALL, a.k.a. "Chevy," SHAKERIA

  NEALY, a.k.a. "Sis," CLIVENS PIERRE, and ANDRE SMITH, a.k.a. "Dre," together with

  Harold Butler, a.k.a. "Haas," Edwin DeJesus, Joshua Glover, Lorenzo Grier, a.k.a "Toot," Joel

  Hall, a.k.a "Slugz," Georges Labonte, Jerrod Steele, and David Sullivan, a.k.a "D-Day," who are

  not named as defendants herein but were charged separately, and others known and unknown to

  the Grand Jury, did knowingly and intentionally conspire to violate the narcotics laws of the United

  States.



                                                       1
            Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 2 of 6




       2.       It was a part and an object of the conspiracy that the defendants defendants

KAREEM SWINTON, a.k.a. "K," ROBERT GRANT HALL, a.k.a. "Chevy," SHAKERIA

NEALY, a.k.a. "Sis," CLIVENS PIERRE, and ANDRE SMITH, a.k.a. "Dre," together with

Harold Butler, a.k.a. "Haas," Edwin DeJesus, Joshua Glover, Lorenzo Grier, a.k.a "Toot," Joel

Hall, a.k.a "Slugz," Georges Labonte, Jerrod Steele, and David Sullivan, a.k.a "D-Day," who are

not named as defendants herein but were charged separately, together with others known and

unknown to the Grand Jury, would distribute and possess with intent to distribute controlled

substances, namely heroin, cocaine and cocaine base ("crack cocaine") in violation of Title 21,

United States Code, Section 841(a)(l).

                QUANTITY OF COCAINE INVOLVED IN THE CONSPIRACY

       3.       Defendant KAREEM SWINTON, a.k.a. "K," knew from his own conduct as a

member of the narcotics conspiracy charged in Count One and from the reasonably foreseeable

conduct of other members of the conspiracy that the conspiracy involved five kilograms or more

of a mixture and substance containing cocaine, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(b)(l)(A)(ii).

       4.       Defendant ROBERT GRANT HALL, a.k.a. "Chevy," knew from his own conduct

as a member of the narcotics conspiracy charged in Count One and from the reasonably foreseeable

conduct of other members of the consp¥'acy that the conspiracy involved 500 grams or more of a

mixture and substance containing a detectable amount of cocaine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(b)(l)(B)(ii).

       5.       Defendants CLIVENS PIERRE, and ANDRE SMITH, a.k.a. "Dre," knew from

their own conduct as members of the narcotics conspiracy charged in Count One and from the

reasonably foreseeable conduct of other members of the conspiracy that the conspiracy involved a



                                                 2
            Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 3 of 6




mixture and substance containing a detectable amount of cocaine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(b)(l)(C).

             QUANTITY OF COCAINE BASE INVOLVED IN THE CONSPIRACY

       6.       Defendants, ROBERT GRANT HALL, a.k.a. "Chevy," and ANDRE SMITH,

a.k.a. "Dre," knew from their own conduct as members of the narcotics conspiracy charged in

Count One and from the reasonably foreseeable conduct of other members of the conspiracy that

the conspiracy involved 28 grams or more of a mixture and substance containing a detectable

amount of cocaine base, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(b)(l)(B)(iii).

       7.       Defendant CLIVENS PIERRE knew from his own conduct as a member of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of the conspiracy that the conspiracy involved a mixture and substance containing a

detectable amount of cocaine base, a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(b)(l)(C).

                 QUANTITY OF HEROIN INVOLVED IN THE CONSPIRACY

       8.       Defendants KAREEM SWINTON, a.k.a. "K," ROBERT GRANT HALL, a.k.a.

"Chevy," and SHAKERIA NEALY, a.k.a. "Sis," knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy that the conspiracy involved a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, in violation of Title 21, United

States Code, Section 841(b)(l)(C).

       All in violation of Title 21, United States Code, Section 846.




                                                3
            Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 4 of 6




                                         COUNT TWO
                       (Use of a Telephone to Facilitate a Drug Trafficking Felony)

       9.       On or about September 25, 2018, in the District of Connecticut, the defendant

CLIVENS PIERRE knowingly, intentionally and unlawfully used a communications facility, that

is a telephone, to facilitate the knowing, intentional and unlawful conspiracy to distribute and

posses with the with the intent to distribute cocaine base, a Schedule II controlled substance, which

act is prohibited by the provisions of Title 21, United States Code, Sections 841(a)(l) and 846.

       In violation of Title 21, United States Code, Section 843(b).

                               SECTION 851 INFORMATION

       10.      Pursuant to Title 21, United States Code, Sections 841(b)(l)(A), (b)(l)(B),

(b)(l)(C) and 851, upon conviction of the offense charged in Count One of this Superseding

Indictment, the defendant KAREEM SWINTON is subject to enhanced penalties as he has been

previously convicted of a serious drug felony, as defined by Title 21, United States Code, Section

802(57) as set forth more specifically in paragraph 11 below.

       11.      On or about August 11, 2009, the defendant KAREEM SWINTON was convicted

in the United States District Court for the District of Connecticut, Docket No. 3 :08CR249 (SRU),

of Conspiracy to Possess with Intent to Distribute and Distribution of 500 Grams or More of

Cocaine and 5 Grams or More of Cocaine Base, in violation of Title 21, United States Code,

Sections 846 and 841(a)(l) and (b)(l)(B), an offense which carried up to 40 years of incarceration

and for which he served more than 12 months' imprisonment and for which he was released from

serving a term of imprisonment related to that offense on or about August 27, 2015, which is within

15 years of the commencement of the offense charged in Count One of this Superseding

Indictment.



                                                 4
          Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 5 of 6




              All in accordance with Title 21, United States Code, Sections 802(57), 841(b)(l)(A),

(b)(l)(B), (b)(l)(C) and 851.

                                   FORFEITURE ALLEGATION
                                  (Controlled Substances Offenses)

        12.     Upon conviction of one or more of the controlled substance offenses alleged in this

Superseding Indictment, the Defendants KAREEM SWINTON, a.k.a. "K," ROBERT GRANT

HALL, a.k.a. "Chevy," SHAKERIA NEALY, a.k.a. "Sis," CLIVENS PIERRE, and ANDRE

SMITH, a.k.a. "Dre," shall forfeit to the United States, pursuant to Title 21, United States Code,

Section 853, all right, title, and interest in any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of the violations of Title 21, United States Code, Sections

841 and 846, and any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, these violations and a sum of money equal to the total amount of

proceeds obtained as a result of the offenses.

        13.     If any of the above-described forfeitable property, as a result of any act or omission

of the defendants named in this Superseding Indictment: (a) cannot be located upon the exercise

of due diligence; (b) has been transferred or sold to, or disposed with, a third person; (c) has been

placed beyond the jurisdiction of the United States District Court for the District of Connecticut;

(d) has been substantially diminished in value; or (e) has been commingled with other property

that cannot be subdivided without difficulty; it is the intent of the United States, pursuant to Title

21, United States Code, Section 853(p), to seek forfeiture of any other property of the defendants,

up to the value of the above-described forfeitable property.




                                                   5
           Case 3:19-cr-00065-VLB Document 348 Filed 03/18/20 Page 6 of 6




          All in accordance with Title 21, United States Code, Section 853 and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                                      A TRUE BILL
                                                       s/Foreperson

                                                      FOREPERSON

UNITED STATES OF AMERICA



L~ ~E¥~
    UNI
FIRST ASSISTANT                  ~ ATES ATTORNEY

   ~1 I   ,J-,JL ~- ~~
NATASHA M. FREISMUTH
ASSISTANT UNITED STATES ATTORNEY




                                                  6
